Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 13, and 18, recites the limitation "the first communication device" in Claim(s) 4, 13, and 18.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of a first communication device but rather just an apparatus with communication circuits but no explicit mention of a first communication device and it is unclear if the first communication device refers to the same apparatus in the previous claims presented.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1-3, 6-12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuya (U.S. Pub. No. 20170366733, hereinafter Fukuya) in view of Kim (U.S. Pub. No. 20200314958, hereinafter Kim).)]
Regarding Claim(s) 1, 10, and 15, Fukuya teaches “An apparatus, comprising: a first communication circuit configured to perform wireless communication with an information processing apparatus via a first wireless communication method;
Fukuya provides a memory associated with a main control unit of an image pickup apparatus (para. 0153) to cover the limitations set by Claim 15.
	Fukuya provides an image pickup apparatus (apparatus) to perform wireless communication to an operation apparatus (information processing apparatus) via a first communication method (first wireless communication method) (para. 0137) where the image pickup apparatus comprises of a communication unit containing one or more circuits (para. 0042).
a second communication circuit configured to perform wireless communication with the information processing apparatus via a second wireless communication method; 
Additionally, along with a circuit from a communication unit of an image pickup apparatus (second communication circuit) (para. 0042). The image pickup apparatus is able to perform a second communication method to an operation apparatus (information processing apparatus) (para. 0137).
one or more processors;
The image pickup apparatus contains a CPU (para. 0038).
and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the apparatus to function as: a control unit configured to control a connection state of communications by the first communication circuit and communications by the second communication circuit according to characteristics of data to be transmitted and received by the second communication circuit after connection with the information processing apparatus by the first communication circuit, wherein the control unit in a case where a characteristic of the data to be transmitted and received by the second communication circuit is a first characteristic, establishes communications with the information processing apparatus by the second communication circuit while maintaining the connection state with the information processing apparatus by the first communication circuit;
The image pickup apparatus contains a memory storing various functions and programs (memory storing instructions) for a CPU to read out and execute (instructions are executed by one or more processors) (para. 0038) to implement various functions such as controlling communications a control unit (configured to control a connection state of communications) (para. 0038) by means of a communication unit containing one or more circuits (para. 0042) for both a first and second communication method (para. 0132 and 0137) and establishes connection with an operation apparatus (information processing apparatus) by means of either a first or second communication method pertaining to low power consumption and high-speed communication (characteristics of data to be transmitted) (para. 0137) and selecting either depending on the operation to either transmit a smaller amount of data for lower power consumption (first characteristic) while communicating to an operation apparatus (maintaining the connection state with the information processing apparatus) (para. 0137). 
and in a case where a characteristic of the data to be transmitted and received by the second communication circuit is a second characteristic, after disconnecting connection with the information processing apparatus by the first communication circuit, establishes communications with the information processing apparatus by the second communication circuit, and after transmitting and receiving data by the second communication circuit is complete, reconnects to the information processing apparatus by the first communication circuit.
Additionally, in a second case, where the image pickup apparatus performs a second communication method pertaining to high-speed communication, be able to transmit a large amount of data (second characteristic) via the second communication method utilizing one or more circuits of a communication unit (second communication circuit) (para. 0042) and communicate via the one or more circuits (reconnects via a first communication circuit) of a communication unit of an image pickup apparatus (para. 0042).
Fukuya does not completely teach “after disconnecting connection with the information processing apparatus by the first communication circuit, establishes communications with the information processing apparatus by the second communication circuit, and after transmitting and receiving data by the second communication circuit is complete, reconnects to the information processing apparatus by the first communication circuit.”
However, in an analogous art in control methods for electronic apparatuses, Kim teaches “after disconnecting connection with the information processing apparatus by the first communication circuit, establishes communications with the information processing apparatus by the second communication circuit, and after transmitting and receiving data by the second communication circuit is complete, reconnects to the information processing apparatus by the first communication circuit.”
Kim provides an electronic apparatus comprising of a first communication circuit and a second communication circuit. Additionally, the electronic apparatus may utilize a second communication circuit to perform communication connection (establishes communications with the information processing apparatus by the second communication circuit) based on disconnection of communication using the first communication circuit (after disconnecting connection with the information processing apparatus) with an access point (information processing apparatus) (para. 0018, FIG. 6).
It would be a prima facie case of obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Fukuya with the teachings of Kim in order to provide a method for re-establishing connection utilizing unique communication circuits based on communication scenarios occurring with an electronic apparatus. Doing so would allow for the ability to maintain certain communication protocols while on standby for effective wireless communication based on apparatus settings as suggested by Kim (para. 0058-0059).
	Regarding Claim 2, 11, and 16, Fukuya teaches “The apparatus according to claim 1, wherein the first characteristic is communication of transmitting and receiving data less than a predetermined amount by the second communication circuit, and the second characteristic is communication of transmitting and receiving data equal to or greater than the predetermined amount by the second communication circuit.”
Fukuya provides a memory associated with a main control unit of an image pickup apparatus (para. 0153) to cover the limitations set by Claim 16.
Fukuya provides a means of communication by an image pickup apparatus via a first communication method for low power consumption (transmitting and receiving data less than) (para. 0137) by one or more circuits via a communication unit of an image pickup apparatus (para. 0042). As well as a second communication method for transmitting a large amount of data to an operation apparatus (transmitting and receiving data equal to or greater than) by one or more circuits from a communication unit of an image pickup apparatus (second communication circuit) (para. 0042).
	Regarding Claim 3, Fukuya teaches “The apparatus according to claim 1, the instructions further causes the communication apparatus to function as a determination unit configured to determine characteristics of data to be transmitted and received by the second communication circuit based on a transmission and reception data amount associated with operation contents relating to the apparatus.”
	The image pickup apparatus contains a main control unit to determine an operation to control communication (can function as a determination unit)  (para. 0038) and can opt to select either a first or second communication method based on the data content (determine characteristics of data) for example transmitting a through image can be considered a large amount of data and opt to select a second communication method (transmitted and received by second communication circuit) (para. 0107).
	Regarding Claim 6, Fukuya teaches “The apparatus according to claim 1, wherein the control unit communicates confidential information and/or image data via transmitting and receiving by the second communication circuit.”
	Fukuya provides a main control unit (control unit) that communicates via a communication circuit (second communication circuit) (para. 0042) and can transmit through images (image data) (para. 0028).
	Regarding Claim(s) 7, 8, 14 and 19, Fukuya teaches “The method according to claim 10, wherein communications by the second communication circuit have faster communication speeds than communications by the first communication circuit, and wherein power consumption of communications by the first communication circuit is less than power consumption of communications by the second communication circuit.”
Fukuya provides a memory associated with a main control unit of an image pickup apparatus (para. 0153) to cover the limitations set by Claim 19.
	Fukuya provides an image pickup apparatus with a communication unit comprising one or more circuits (first and second communication circuit) (para. 0042) that for a first communication method operates on low power consumption such as Bluetooth Low Energy while a second communication method operates on a high-speed communication such as wireless LAN (para. 0027).


Regarding Claim 9, Fukuya teaches “The apparatus according to claim 1, wherein a frequency band used in communications by the first communication circuit and a frequency band used in communications by the second communication circuit partially overlap.”
	The image pickup apparatus may wirelessly communicate utilizing a communication circuit (first communication and second communication circuit) on a supported band such as wireless LAN or Bluetooth (frequency band) (para. 0042).
	Regarding Claim 12 and 17, Fukuya teaches “The method according to claim 10, further comprising determining characteristics of data to be transmitted and received by the second communication circuit based on a transmission and reception data amount associated with operation contents relating to the apparatus.”
Fukuya provides a memory associated with a main control unit of an image pickup apparatus (para. 0153) to cover the limitations set by Claim 17.
	Fukuya provides that a main control unit determines a communication method specifically for the content of data (characteristics of data) it will transmit or communicate with a communication circuit (to be transmitted and received by the second communication circuit) (para. 0038). The main control unit additionally is able to determine this based on an operation by the operation unit (operation contents relating to the apparatus) to select the communication unit (second communication circuit) (para. 0038).
[AltContent: textbox (Claim(s) 4, 5, 13, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuya in view of Kim and in further view of Fujii (U.S. Patent No. 9066228, hereinafter Fujii).)]
	Regarding Claim 4, 5, 13, and 18, Fujii teaches “The method according to claim 10, wherein communications by the first communication device are unencrypted wireless communications, and wherein communications by the second communication circuit are encrypted wireless communications.”
	Fukuya does not explicitly teach “wherein communications by the first communication device are unencrypted wireless communications, and wherein communications by the second communication circuit are encrypted wireless communications.”
	However, in an analogous art in wireless communication, Fujii teaches “wherein communications by the first communication device are unencrypted wireless communications, and wherein communications by the second communication circuit are encrypted wireless communications.”
	Fujii provides an apparatus to perform the aforementioned invention (Claim 1) and a recording medium to cover the limitations in Claim 18.
	Fujii provides a first communication apparatus (first communication device) to transmit via a first wireless communication method where the first communication parameter for the method may comprise of an SSID, encryption type, encryption key, and authentication type (either unencrypted or encrypted wireless communications) (Claim 1).
	It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukuya with the teachings of Fujii to provide a communication apparatus capable of differentiating communication coupled with encryption. Doing so would allow for secure encryption/authentication methods for a plurality of wireless communication methods and reinforce wireless communication as suggested by Fujii (para. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160269962, Takabashi provides a communication apparatus with encryption and authentication methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415